679 F.2d 23
David Leroy WASHINGTON, Petitioner-Appellant,v.Charles E. STRICKLAND, Superintendent; Jim Smith, AttorneyGeneral, State of Florida; Louie L. Wainwright,Secretary of Department of Corrections,Respondents-Appellees.
No. 81-5379.
United States Court of Appeals,Fifth Circuit.

Unit B*
May 14, 1982.
Appeal from United States District Court, Southern District of Florida; C. Clyde Atkins, Chief Judge.


1
Richard E. Shapiro, New Orleans, La., for petitioner-appellant.


2
Calvin Fox, Asst. Atty. Gen., Miami, Fla., for respondents-appellees.


3
ON PETITION FOR REHEARING AND PETITION FOR REHEARING EN BANC


4
(Opinion April 23, 1982, 5 Cir., 1982, 673 F.2d 879).


5
Before GODBOLD, Chief Judge, RONEY, TJOFLAT, HILL, FAY, KRAVITCH, FRANK M. JOHNSON, Jr., HENDERSON, ANDERSON, and THOMAS A. CLARK, Circuit Judges.**

BY THE COURT:

6
A majority of the Judges in active service, on the Court's own motion, having determined to have this case reheard en banc,


7
IT IS ORDERED that this cause shall be reheard by the Court en banc on briefs with oral argument on a date hereafter to be fixed.  The Clerk will specify a briefing schedule for the filing of supplemental briefs.



*
 Former Fifth Circuit case, Section 9(3) of Public Law 96-452-October 14, 1980


**
 Judges Vance and Hatchett are recused and did not participate in this decision